Citation Nr: 1511998	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be made.  The Veteran was notified of this and his options for another Board hearing. The Veteran requested a new videoconference hearing, which was held before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's coronary artery disease results in symptoms of dyspnea, fatigue, and angina with a workload of greater than 3 METs but not greater than 5 METs; the disability is not manifested by chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent..  


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for coronary artery disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2011, prior to the initial adjudication of the claim.

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran have been obtained.  The record suggests there may be outstanding private treatment records.  See May 2013 VA examination record (referencing treatment and evaluation, including a stress test, in November 2012).  The Veteran was asked to submit any non-VA medical reports or to provide authorization for VA to obtain any non-VA records in a June 2013 letter.  He did not do so.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit or identify evidence relevant evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

The Veteran has been afforded VA examinations to determine the severity of his coronary artery disease, most recently in 2013.  The examiners provided opinions based on the evidence of record, and in consideration of the Veteran's histories, and Veteran has not asserted, and the evidence of record does not show, that the examinations were inadequate or that the coronary artery disease has increased significantly in severity since the most recent examination.  

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

Coronary artery disease (CAD) is rated under Diagnostic Code 7005.  This Diagnostic Code provides a 30 percent evaluation for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Effective February 1, 2012, a 30 percent rating is assigned for the Veteran's CAD.  The Veteran contends a higher rating is warranted.  He reports symptoms including shortness of breath and fatigue, with associated difficulty climbing stairs and performing yard work and household chores.  The Veteran has estimated that he can only perform approximately 70 percent of his work function due to fatigue, which only began after his heart attack.  

The record of a November 2011 private stress test indicates that the test was stopped due to leg pain/fatigue.  The record notes that the Veteran was unable to achieve the target heart rate, but there was no axillary or chest pain.  The conclusion was a subjectively negative stress electrocardiogram and objectively a submaximal stress electrocardiogram.  The report associated with the stress test indicates that the METs were 7.0.  November 2011 private evaluation records also reveal a left ventricular ejection fraction of 60-65 percent.  

A November 2011 VA examination record reveals the Veteran's history of being able to perform activities of daily living, like dressing and grooming, without chest or heart pain.  He also reported being able to perform outside chores such as mowing the lawn with a riding mower and gardening and using an exercise treadmill for 30 minutes three to four days a week.  The Veteran indicated that his occupation required him to do physical labor and go up and down stairs and ladders.  He reported experiencing chest pain with current activities but denied recent nitrate use.  The record indicates that the Veteran reported a previous cardiac perfusion scan which had revealed no abnormal findings.  The examiner noted that the Veteran did not have congestive heart failure.  The examiner diagnosed obstructive coronary artery disease, status-post myocardial infarction treated percutaneously in October 2011.  The examiner noted that the results of the cardiac perfusion scan were not of record and indicated that an opinion would be provided once the private records were reviewed.  

An April 2012 opinion reveals the determination that the Veteran's METS would be greater than seven METS as related to the cardiac condition.  The physician noted that the Veteran's METS level was 7.0 during the November 2011 stress test, which was limited due to a leg condition.  

A July 2012 Disability Benefits Questionnaire (DBQ) reports that the lowest level of activity at which the Veteran reported fatigue and angina was estimated as three to five METS.  The DBQ notes that this METS level was consistent with activities such as light yard work (e.g. weeding), mowing the lawn with a power mower, and brisk walking.  The DBQ indicates that the most recent diagnostic exercise test was conducted in November 2011.  The record indicates that the condition did not affect the Veteran's ability to work.  The DBQ also indicates that the Veteran did not have congestive heart failure and that there was no evidence of cardiac hypertrophy or dilatation.  

A May 2013 VA examination record reveals the Veteran's history of an episode of angina the previous week when climbing stairs, for which he had to take nitroglycerin.  He also reported that sometimes his chest hurts when touched.  He reported that he had another heart attack in November 2012 and another stress test in November 2012.  The examiner noted that these records were not associated with the file; the most recent stress test of record was dated in November 2011.  Based on review of the November 2011 stress test, the Veteran's subjective complaints, and a normal ejection fraction, the examiner estimated that the lowest level of activity at which the Veteran reported dyspnea, fatigue, and angina, was at seven to ten METS.  The examiner noted that the Veteran's oxygen levels were somewhat low which indicated a possible pulmonary component to his fatigue.  The examiner found that the November 2012 cardiac records would be helpful in determining the METS level and requested that the records be obtained so an addendum could be prepared.  The examiner found the CAD affected the Veteran's ability to work, noting that the Veteran was planning to retire in June 2013.  The Veteran reported that he was finding it harder to do his job due to activities such as climbing stairs and ladders.  

Resolving all doubt in favor of the Veteran, the Board finds a 60 percent rating is warranted for the period of the claim based on the METS estimate reported on the July 2012 DBQ.  A rating in excess of 60 percent is not warranted at any time:  there is no evidence, to include history, of chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the CAD warranted a still higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's CAD is manifested by symptoms associated with activity.  These manifestations are contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to a 60 percent rating, but not higher, for coronary artery disease is granted subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


